Title: To George Washington from Brigadier General Charles Scott, 7 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Bedford [N.Y.] October 7th 1778
          
          I am Sorry to have occasion to mention to Your Excellency a Second time the loss of a patroll—this morning About 8 oClock I was informd by a Country man that the Enemy Wear two miles above Claps tavern, and that the officer and party of horse on that Road had fallen into their hands I immediatly orderd a party down towards the enemy to make What Discoverys he Could, and give me the trooth of the Matter about ten he Sent a hors man up and informd me that the whole party was taken and that the enemy had returnd. However about 12 oClock the officer who Comanded the patroll with one man Came in. he is a french Genn and Speaks bad english that I cant very well understand Him. from the Best Account I can git from him, the hous (meaning Claps tavern) was Seroundid before he knew a Word of the Enemy. his party Consisted of one officer and Ten Privats nine of which with eleven horses Wear taken this misfortune has again Fallen on Colo. Sheldons Regiment I have Repietedly orderd that the patrolls Should never Stay Four hours at the Same place, but from the best Acct that I can git they, or at least Several of the officers take the Best Hous in the Neighbourhood of their duty, and there Stay untill they are Relieved. I shall order a Court of Inqueery upon this matter Tomorrow. I hope that togather With the Surprize will prevent any thing of the kind in Future. the enemy was out on Wards Road allso, this morning Both Horse and foot, up as fare as the white plains they Burnt Several houses on Both Roads, Claps Store among them with a Large Quantity of Rum & Sugar.
          the man of war that went up the North River Yesterday Returnd this morning Since which a Flag went up and a Small Vessil about three Mile a Stern of her Crowded with men which I suppose might be Prisoners to exchange. the transports that I mentiond In my last Ly off Phillaps’s hous and very Close in Shore. we have a good View of them from a hite Just Above Tarry town, they are Very Busy taking 
            
            
            
            Bagage on board all this day, we Can see them very Clearly with a Glass, Hoisting it in; I have made particular inqueery about the Disease Your Excellency Mentions and also about the Sending the troops from the City to the Narrows and the Sailing of the Ships of War, all of which I can Hear nothing of—Capt. Leavenworth who was expected on Sonday last, is not Yet Returnd. Nither have I been Able to hear any thing of him Since Satterday, I am Afraid he has fallen into the hands of the enemy.
          Colo. Grayham will go down in the Morning if he Should not Return tonight who will indeavour to Supply His place. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        